Title: To James Madison from James Leander Cathcart, 19 October 1803 (Abstract)
From: Cathcart, James Leander
To: Madison, James


19 October 1803, Gibraltar. Informs JM that he will proceed “to Leghorn in the Syren the first westerly wind.” “I have given Mr. Lear every information in my power, & will dispatch the Syren from Leghorn to Algiers with the Consular present with the greatest dispatch.” Announces that peace has been concluded between the U.S. and Morocco; refers JM to Preble and Lear for the details.
 

   
   RC (DNA: RG 59, CD, Tripoli, vol. 2). 1 p.; docketed by Wagner.



   
   A full transcription of this document has been added to the digital edition.

